Title: From George Washington to John Jay, 29 April 1794
From: Washington, George
To: Jay, John


          (Secret & confidential)
          My dear Sir,Philadelphia 29th April
              1794
          Receive, I pray you, the suggestion I am going to impart with
            the friendship and caution the delicacy of it requires.
          You are already informed that I am under the necessity of recalling Mr Gouvr. Morris
            from France—and you can readily conceive the difficulty which occurs in finding a
            successor that would be agreeable to that Nation, and who, at the same time, would meet
            the approbation of the friends of that Country in this.
          These considerations have induced me to ask you, if it could be mad⟨e⟩ to comport with
            your inclination, after you shall have finished your business as Envoy, and not before,
            to become the Resident Minister Plenipotentiary at London; that Mr Pinckney, by that
            mean⟨s⟩ might be sent to Paris? I mean no more than simply to ask the question, not intending (although the measure would
            remove the above difficulty) to press it in the smallest degree.
          If you answer in the affirmative, be so good as to return the enclosed letter to me,
            and correspondent arrangements shall be made. If in the negative, I pray you to forward
            it, through the Penny Post or otherwise according to circumstances, to the Gentleman to
            whom it is directed, without delay—and in either case to let the transaction be confined
            entirely to ourselves. With much truth & regard I am
            sincerely & affectionately Yours
          
            Go: Washington
          
        